department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list and tip aati jun attn legend state b retirement_system u retirement_system v retirement_system w retirement_system x k plans this is in response to a ruling_request dated date as supplemented by additional correspondence dated date concerning the federal_income_tax consequences and treatment under sec_72 sec_401 and sec_415 of the internal_revenue_code of a proposed transfer of assets from one qualified_retirement_plan to another to purchase prior or additional service_credit on behalf of the participants under the plan receiving the transferred assets the following facts and representations have been submitted state b or the employer established retirement systems u v w and x collectively referred to herein as retirement systems to provide retirement allowances and other_benefits for the respective members of each retirement_system retirement systems u v w and x are contributory defined benefit plans which are intended to meet the requirements of code sec_401 as applicable to governmental plans as defined in sec_414 and their related trusts are exempt from taxation under sec_501 employees participating in the retirement systems are required to contribute a percentage of their compensation this amount is deducted by the employer each payroll_period and paid to the applicable retirement_system pursuant to state statute these employee contributions are required to be picked up by the employer so that they are treated as employer contributions under code sec_414 these contributions are separately accounted for and are held in individual member accounts employee annuity savings fund effective date state b adopted the k plans which are supplemental retirement income plans to provide benefits for certain employees of state b or any county municipality or political_subdivision thereof which elects to participate in them the k plans are cash or deferred arrangements under code sec_401 and satisfy the qualification requirements of sec_401 and the grandfather rules of sec_1 k - h of the income_tax regulations the regulations in addition their related trusts are tax exempt under code sec_501 the k plans provide for pre-tax salary deferral contributions employer contributions and rollover_contributions from other qualified_plans annuity_contracts described in code sec_403 eligible governmental plans under sec_457 or conduit iras under sec_408 all contributions to the k plans are immediately vested the pre-tax salary deferral contributions and their earnings the rollover_contributions and their earnings and the employer contributions and their earnings are separately accounted for and held in the member's salary deferral contribution account rollover account and employer account respectively in order to provide the maximum benefit under retirement_system u v w or x a member may purchase prior or additional service_credit since a member's normal_retirement_benefit under each retirement_system is based on the individual's years of creditable or membership service under the retirement_system of which he or she is a member the purchase of such service credits will enhance a member's benefit payable from the retirement_system since most employees find it difficult from a financial point of view to purchase prior or additional service_credit under the retirement systems state b desires to amend retirement systems u v w and x as well as the k plans to allow an employee to use his or her vested accumulated funds under the k plans for the limited purpose of purchasing such service credits under the retirement systems by means of an elective plan-to-plan transfer of the necessary amounts from the applicable 401_k_plan to the applicable retirement_system the amounts transferred will be held in individual member accounts under the employee annuity savings fund portion of the retirement_system and shall be credited with regular_interest determined pursuant to the provisions of the applicable retirement_system these amounts would be separately identifiable and would not be available for withdrawal from the retirement_system prior to the employee’s termination of employment based on the foregoing facts and representations you have requested the following rulings the amounts to be voluntarily transferred by a member from the applicable 401_k_plan to the member's account under the applicable retirement_system in order to purchase prior or additional service_credit for the member will not be deemed to be either actually or constructively distributed to the member of the 401_k_plan on whose behalf such amounts are to be transferred within the meaning of code sec_402 and sec_72 by reason of such transfer the voluntary transfer of a portion of an employee’ sec_401 plan account from the applicable 401_k_plan to the member's account under the applicable retirement_system to purchase prior or additional service_credit on behalf of the employee under the applicable retirement_system is neither an impermissible actual or constructive distribution under code sec_401 nor a violation of the separate_accounting requirements under sec_1_401_k_-1 e of the regulations the amounts to be transferred from the applicable 401_k_plan to the applicable retirement_system to purchase prior or additional service_credit will not be considered to be contributions for the year of transfer subject_to the limitation on maximum annual_additions under code sec_415 and the benefit attributable to these transferred monies will not be subject_to the sec_415 limits on benefits otherwise payable from the retirement_system the amounts to be voluntarily transferred from the applicable 401_k_plan to the member's account under the applicable retirement_system will not be considered a distribution in the year of transfer subject_to_withholding requirements under code sec_3405 or tax reporting under sec_6047 regarding ruling_request one code sec_402 provides that except as otherwise provided in this subsection any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities revrul_67_213 1967_2_cb_149 provides that if an employee’s interest in a tax qualified_plan is transferred from that plan’s trust to the trust of another tax qualified_plan without being made available to the employee no taxable_income will be recognized on account of the transfer in this case amounts are being transferred directly from one qualified_plan to another accordingly with respect to ruling_request one we conclude that the amounts to be voluntarily transferred by a member from the applicable 401_k_plan to the member's account under the applicable retirement_system in order to purchase prior or additional service_credit for the member will not constitute a distribution to the member of the 401_k_plan on whose behalf such amounts are to be transferred within the meaning of code sec_402 and sec_72 by reason of such transfer regarding ruling_request two sec_1_401-1 of the regulations provides in part that a pension_plan is a plan established and maintained by an employer primarily to provide for the payment of definitely determinable benefits to employees over a period of years usually for life after retirement this section also provides that a pension_plan may provide for the payment of a pension due to disability and may also provide for incidental_benefits revrul_56_693 1956_2_cb_282 as modified by revrul_60_323 1960_2_cb_148 provides that a pension_plan fails to meet the requirements of sec_401 if it permits an employee to withdraw any part of the employee’s accrued_benefit other than a benefit attributable to voluntary_employee_contributions prior to certain distributable events eg retirement death disability severance of employment or termination of the plan sec_401 as amended by the economic_growth_and_tax_relief_reconciliation_act_of_2001 provides that a plan meeting the requirements of sec_401 may not make distributions prior to a participant's severance_from_employment death disability or attainment of age code sec_401 does allow for plan distributions upon an employee’s hardship with regards to amounts described in sec_402 or a plan termination sec_1_401_k_-1 of the regulations provides that the distribution limitations of paragraph d as also stated in code sec_401 generally continue to apply to amounts attributable to elective contributions including amounts treated as elective contributions that are transferred to another qualified_plan of the same employer or another employer thus the transferee_plan will generally fail to satisfy the requirements of sec_401 and this section if transferred amounts may be distributed before the times specified in paragraph d sec_1_401_k_-1 of the regulations sets forth the additional requirement for qualified cash or deferred arrangements of separate_accounting which is treated as satisfied if amounts held under the plan are treated as nonforfeitable and subject_to certain distribution limitations-ie in pertinent part the employee's retirement death disability separation_from_service or termination of the plan separate_accounting is not acceptable unless gains losses withdrawals and other credits or charges are separately allocated on a reasonable basis to accounts subject_to the nonforfeitability requirement and distribution limitations and to other accounts we have already ruled that the subject transfers will not cause a taxable_event accordingly with respect to ruling_request two we conclude that the voluntary transfer of a portion of an employee’ sec_401 plan account from the applicable 401_k_plan to the member's account under the applicable retirement_system to purchase prior or additional service_credit on behalf of the employee under the applicable retirement_system will not constitute a distribution under code sec_401 with respect to separate_accounting the subject transfers will be nonforfeitable under the applicable retirement_system and since all benefits provided under the applicable retirement_system including the subject transfers will be subject_to withdrawal and distribution restrictions that meet the requirements of code sec_401 separate_accounting is deemed satisfied accordingly with respect to ruling_request two we further conclude that the subject transfers will not constitute a violation of the separate_accounting requirements under sec_1_401_k_-1 of the regulations regarding ruling_request three code sec_415 provides that a defined_benefit_plan is not a qualified_plan if the plan provides for the payment of benefits with respect to a participant which exceed the limitation of sec_415 sec_415 limits the amount of annual benefits in a defined_benefit_plan_code sec_415 provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to any participant in a taxable_year exceed the limitation of sec_415 sec_415 limits the amount of annual contributions and other additions to a participant's account in a defined_contribution_plan sec_1 b iv of the regulations states that for purposes of limitations for defined benefit plans when there is a transfer of assets or liabilities from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of sec_415 sec_1 d of the regulations provides that mandatory_contributions to a defined_benefit_plan are considered a separate defined_contribution_plan that is subject_to the limitations on contributions and other additions described in section ' sec_1 b iv of the regulations provides that the transfer of funds from one tax qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs because retirement systems u v w and x and the k plans are qualified_plans the transfers from the k plans to retirement systems u v w and x are transfers from one qualified_plan to another therefore with respect to ruling ' request three we conclude that the amounts to be transferred from the applicable 401_k_plan to the applicable retirement_system to purchase prior or additional service_credit will not be considered to be contributions for the year of transfer subject_to the limitation on maximum annual_additions under code sec_415 and the benefit attributable to these transferred amounts will not be subject_to the sec_415 limits on benefits otherwise payable from the retirement_system this ruling relates only to transfers that are equal to the actuarial cost of the service being purchased with respect to ruling_request four code sec_3405 and b provide generally that the payer of any periodic_payment or nonperiodic distributions must withhold amounts from such payments and distributions sec_3405 and define a periodic_payment and nonperiodic distributions to mean all designated distributions code sec_3405 defines the term designated_distribution to include any distribution or payment from or under an employer_deferred_compensation_plan q a-3 of sec_35_3405-1 of the regulations provides that an employer_deferred_compensation_plan is any pension annuity profit sharing stock bonus or other plan that defers the receipt of compensation q a-22 of sec_35_3405-1 also provides that a retirement_plan maintained by a state_or_local_government on behalf of its employees is a plan that defers the receipt of compensation code sec_3405 provides however that the term designated_distribution shall not include any portion of any distribution or payment which it is reasonable to believe is not includible in income q a-2 of sec_35_3405-1 of the regulations provides similarly that a designated_distribution does not include any portion of a distribution which it is reasonable to believe is not includible in income code sec_6047 provides in part that an employer maintaining a qualified_plan or the plan_administrator from which designated distributions as defined in code sec_3405 may be made must make returns and reports regarding such plan to the secretary to the participants and beneficiaries of such plan and to such other persons as the secretary may by regulations prescribe it has been represented that the transfers to the applicable retirement_system will not be within the control of a member but will be transferred by the trustee of the applicable 401_k_plan directly to the trustee of the applicable retirement_system further such transfers will be subject_to withdrawal and distribution restrictions so that a participant in the applicable retirement_system may not withdraw or receive a distribution of amounts representing the applicable 401_k_plan transfer amounts prior to death disability or severance_from_employment we have also ruled with respect to ruling requests one and two that the amounts transferred to the applicable retirement_system from the applicable 401_k_plan will not result in ordinary_income to the member under code sec_402 nor will the transfer constitute a distribution under sec_401 thus with respect to ruling_request four we conclude that the amounts to be voluntarily transferred from the applicable 401_k_plan to the member’s account under the applicable retirement_system will not be considered a designated_distribution in the year of transfer subject_to_withholding requirements under code sec_3405 or tax reporting under sec_6047 the ruling is directed solely to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the assumption that retirement systems u v w and x and the k plans are qualified under code sec_401 at all relevant times if you have any questions please call at le ep ra t1 sincerely yours at tolveus el fuckermar- manager employee_plans technical group enclosures deleted copy of the ruling notice
